
	

114 HRES 174 IH: Expressing support for designation of March as “National Multiple Myeloma Awareness Month”.
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 174
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2015
			Mr. Higgins (for himself, Ms. Norton, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of March as National Multiple Myeloma Awareness Month.
	
	
 Whereas multiple myeloma (or myeloma) is a cancer of plasma cells in the bone marrow and is called “multiple” because it can occur at various sites in the body;
 Whereas multiple myeloma causes a variety of adverse health effects, including a weakened immune system, anemia, kidney damage, and bone deterioration;
 Whereas multiple myeloma is the second most common blood cancer worldwide; Whereas multiple myeloma currently affects more than 100,000 people in the United States, with about 22,350 new cases diagnosed and 10,710 deaths from the disease in 2013 according to the National Cancer Institute’s Surveillance, Epidemiology, and End Results Program;
 Whereas once predominately found among those 65 and over, where it continues to be most frequently diagnosed, multiple myeloma is increasingly being identified in younger age individuals including those in their 30s, 40s, and 50s;
 Whereas multiple myeloma is almost twice as likely to occur among African-Americans and is one of the leading causes of cancer deaths among African-Americans, with scientific understanding of the disparity remaining unknown;
 Whereas the cause of multiple myeloma is not known, with robust research being performed in the United States and internationally into potential genetic, environmental, and other risk factors;
 Whereas recent years have seen the development of new drugs and treatments that have improved life expectancies and significantly enhanced the quality of life for patients;
 Whereas additional new drugs and therapies are in the research phase, with patient enrollment in clinical trials playing an important role in determining safe and effective treatments;
 Whereas understanding and treatment of multiple myeloma has been greatly furthered by the role of advocacy initiatives promoting awareness, education, research, peer review, and collaboration and such efforts are to be highly commended;
 Whereas greater awareness of multiple myeloma on the part of clinicians and the general public can lead to earlier detection and treatment, improving health outcomes and bringing comfort to patients and their families; and
 Whereas March would be an appropriate month to designate as “National Multiple Myeloma Awareness Month”: Now, therefore, be it
	
 That the House of Representatives supports the designation of “National Multiple Myeloma Awareness Month” to increase public knowledge of this disease and advance the vision of finding a cure for multiple myeloma.
		
